DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-10, 13-16, 18, 20-26, and 28-31 are pending in the application with entry of the preliminary amendment filed 2/16/21.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    335
    557
    media_image1.png
    Greyscale
 	Claims 1-2, 4-8, 10, 13-16, 18-26, and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langhorn (WO 2017/059868 A1) (filed 10/7/16, thus effectively filed before the effective filing date of the present application, as 4/10/17, and naming other inventor as O’Brien).

	As to claim 1, Langhorn discloses a body side member 20 of an ostomy appliance (Abstract) Fig.1 comprising:  	a proximal surface 24 and a distal surface 26 Fig.1, at least a portion of the proximal surface 24 comprising an adhesive 31 Fig.3 (Fig.1,3 p.3,ll.19-25);	a stoma-receiving opening 32 extending through the body side member 20 (opening 32 extending through 20 Fig.1,p.4,ll.3-4); and 	one or more pockets 34 coupled to the distal surface 26 of the body side member 20, each of the pockets containing a manipulatable material 36 Fig.1 p.4,ll.6-7; 	wherein the manipulatable material 36 is movable between a first position (not dispensed) and a second position (moved within pocket as moldable) inside the one or more pockets 34 p.4,ll.8-26.
	As to claim 2, Langhorn discloses that the body side member 20 further comprises at least one opening 44 formed in the one or more pockets 34 Fig.7 p.6,ll.20-21, the opening providing a passage 38 (channel 38) between an interior and an exterior of each of the one or more pockets (Fig.4; p.5,ll.5-21).

	As to claim 4, Langhorn discloses wherein the manipulable material 36 is movable out of the one or more pockets 34 to a location distal of the body side member, such that manipulable material is available for engagement with stomal output (Fig.4; p.5,ll.5-21; p.9,ll.26-28).

	As to claim 5, Langhorn discloses that the body side member 20 further comprises a coupling interface attached to the distal surface of the body side member (Fig.5-6,12; p.6,ll.1-4); 	wherein the manipulable material 36 is movable out of the one or more pockets over substantially an entirety of a portion of the distal surface of the body side member 20 located radially within coupling interface (Fig.4; p.5,ll.5-21).

	As to claim 6-8, Langhorn discloses wherein the distal surface of the body side member 20 comprises a layer of a sheet material formed as an integral component of the body side member; or is formed as a separate component and is configured to be attachable to other components of the body side member (p.11,ll.24-28).

	As to claim 10, Langhorn discloses wherein the one or more pockets is formed between the layer of the sheet material and the body side member (p.11,ll.24-28). 
	As to claim 13, Langhorn discloses wherein the stoma receiving opening 32 is formed by an interior edge of the body side member 20, and the one or more pockets 34 is provided with an opening 44 (p.6,ll.20-21) communicating with the interior edge of the body side member (Fig.7;p.6,ll.18-26).

	As to claim 14, Langhorn discloses wherein the one or more pockets 34 is disposed between the stoma receiving opening 32 and an outermost peripheral edge of the ostomy appliance Fig.1, and an opening is formed on a radially outermost portion of the one or more pockets 34 (p.6,ll.21-23).
	As to claim 15, Langhorn discloses wherein an opening 44 is provided in the one or more pockets, and the opening communicates with the distal surface of the body side member 20 (Fig.7;p.6,ll.18-26).

	As to claim 16, Langhorn discloses that the body side member 20 further comprises  a plurality of the one or more pockets 34, and wherein each pocket of the plurality of pockets comprises a plurality of openings 44 (Fig.7;p.6,ll.18-26).
	As to claim 18, Langhorn discloses wherein an opening 44 is provided in the one or more pockets 34 and the manipulable material 36 is adapted to be dispensed from the opening 44 (Fig.7;p.6,ll.18-26; p.5,ll.5-21).

	As to claim 20, Langhorn discloses wherein the one or more pockets 34 each comprise at least two reservoir portions (reservoir 50 and canal as two reservoir portion) connected to each other by a transferring portion (as interface between 50 and canal) (p.14,ll.8-9).

	As to claim 21, Langhorn discloses wherein the manipulable material 36 comprises at least one of an adhesive and a paste (p.16,ll.11)

	As to claim 22, Langhorn discloses wherein the manipulable material is viscoelastic (comprising elastomer p.12,ll.14-15) . 	As to claim 23, Langhorn discloses wherein the manipulable material is configured to swell in response to absorption of moisture (adhesive as hydrocolloid as water absorbent material p.17,ll.23-24).
	As to claim 24, Langhorn discloses wherein the one or more pockets 34 is attachable to the distal surface of the body side member 20 (Fig.1;p.5,ll.5-21).

	As to claim 25, Langhorn discloses wherein a wall of the one or more pockets comprises a thermoformable material (thermoformable elastomer p.12,ll.14-15).

	As to claim 26, Langhorn discloses that the body side member 20 further comprises  a first half of a coupling interface for connection of an ostomy bag to the body side member (Fig.5-6,12; p.6,ll.1-4), wherein the one or more pockets 34 is attachable to the first half of the coupling interface (Fig.5-6,12; p.6,ll.16-17).

	As to claim 28, Langhorn discloses wherein the first half of the coupling interface comprises a flange extending axially away from the distal surface of the body side member 20 (p.6,ll.4-9).

	As to claim 29, Langhorn discloses wherein the one or more pockets 34 is disposed along an inner periphery of an annular insert (annular ring), the annular insert is configured to engage with the annular ring of the first half of the coupling interface by snapping or clipping onto the annular ring, and thereby locate the annular insert radially closer to the central portion of the body side member 20 than the annular ring (p.6,ll.7-9; p.13,ll.17-23).

	As to claim 30, Langhorn discloses wherein the manipulable material 36 is movable inside the one or more pockets without the manipulable material moving external the pocket (as moldable within pocket 34 and capable of movable only inside the pocket 34 p.4,ll.8-26).

	As to claim 31, Langhorn discloses that the body side member 20 further comprises an ostomy bag attachable to the body side member (p.6,ll.1-9).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Langhorn in view of Sambasivam (US 2006/0141016 A1).
	As to claim 3, Langhorn does not teach wherein the manipulable material comprises a neutralizing substance adapted to neutralize stomal output, the neutralizing substance comprising one of a clay and a protease inhibitor. 	However, Sambasivam teaches a ostomy appliance comprising a body side member (wafer barrier with an adhesive with a neutralizing substance as at least hydrocolloid[0016],ll.5-7;[0015]-[0016]) and a layer of sheet material as a backing layer (wafer, thin sheet, or film [0015],ll.5-6) or accommodating a stoma [0016] and cover layer (release paper [0019],ll.9),  	 	wherein the manipulatable material (adhesive) further comprises a neutralizing substance adapted to neutralize stomal output (inhibiting component [0016],ll.3-4) and comprising a clay ([0009],ll.3-6) and/or a protease inhibitor ([0011],ll.3-4); 	 	in order to provide for protection of the skin and maintenance of the adhesive [0006] using an adhesive composition comprising manipulatable material as adhesives with additives as inhibitors for neutralizing substance as additives [0016] to prevent feces from attacking and eroding the peristomal skin [0003]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the manipulatable adhesive material of Langhorn with the neutralizer of Sambasivam, and one of skill would have been motivated to do so, in order to provide for protection of the skin and maintenance of the adhesive [0006] using an adhesive composition comprising releasing material as adhesives with additives as inhibitors for neutralizing compounds as additives [0016] to prevent feces from attacking and eroding the peristomal skin.

	As to claim 9, Langhorn does not teach wherein the layer of the sheet material comprises a dissolvable material. 	However, Sambasivam teaches a layer of sheet material as a backing layer (wafer, thin sheet, or film [0015],ll.5-6) that is adapted to dissolve when exposed to the stomal output from the user and release a neutralizing substance that is adapted to neutralize the stomal output from the user (as presented above for claim 3); 	 	in order to provide for protection of the skin and maintenance of the adhesive [0006] using an adhesive composition comprising releasing material as adhesives with additives as inhibitors for neutralizing compounds as additives [0016] to prevent feces from attacking and eroding the peristomal skin [0003]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the layer of sheet material of Langhorn with the dissolvable sheet material of Sambasivam, and one of skill would have been motivated to do so, in order to provide for protection of the skin and maintenance of the adhesive [0006] using an adhesive composition comprising releasing material as adhesives with additives as inhibitors for neutralizing compounds as additives [0016] to prevent feces from attacking and eroding the peristomal skin.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: (as cited in Search Report and Written Opinion of corresponding PCT application PCT/DK2017/050068) (cited in :  	D2: EP 0 686 381 A1 (Abstract, Fig.2-7, p.4,ll.30-40; p.5,ll.3-13,33-40); 	D3: US 2003/0004477 A1 ([0053]-[0076],[0114],Fig.1-8); and
 	D4: WO 2016/162038 A1 (p.26,ll.22-26;Fig.6;pl.4,ll.12-16;p.5,ll.23-26).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781